DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018082022 filed 11/21/2018, which claims the benefit of the priority of European Patent Application No. 17203527.1 and EP18191954.9 filed 11/24/2017 and 08/31/2018 respectively. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 12/21/2021 has been considered by the examiner.
	Claim Status
Claims 34-44, 46-54 are being examined on the merits in this office action.

	
Claim Objections - Withdrawn
The objection of claims 43 and 45 is withdrawn in view of applicants’ amendment of claim 43 and cancellation of claim 45. 

Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 43 and 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants’ amendment of claim 43 and 51.

Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 34, 36-38, 44, and 46-48 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Inoue et al. in (Bone Marrow Transplantation volume 22, pages402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 is withdrawn in view of applicants’’ amendment of claim 34.
Claim Rejections - 35 USC § 103 - Withdrawn

The rejection of claims 34, 36-38, 40, 41, 44, 46-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages402–403 (1998)) as evidenced by Armogida et al. (Allergy and withdrawn in view of applicants’ amendment of claim 34.
The rejection of claims 34-40, 42, 43, 45-48, 50, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/129195 (hereinafter “the ‘195 publication)- IDS- 08/12/2020 in view of Hayase et al. in (J Exp Med (2017) 214 (12): 3507–3518) IDS- 08/12/2020 is withdrawn in view of applicants’’ amendment of claim 34.

Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40 recites “….GVDH…”. This should be amended to recite “…GVHD…”. Furthermore, the acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e. graft-versus- host-disease (GVHD). The abbreviations can be used thereafter.	
Appropriate correction is required. 

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-38, 40-41, 44, 46-48, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 in view of EP 2399600A1 (hereinafter “the ‘600 publication”).
Inoue teaches treatment of severe gut graft-versus-host disease (GVHD) after allogeneic hematopoietic stem cell transplantation by administering colostrum at a dose of 20 ml daily and given for 5 consecutive days (page 402, 1st paragraph, line 1-10). Inoue discloses that the colostrum was obtained from donors (page 402, right column, line 10-11). This reads on human colostrum. Inoue further discloses that GVHD disappeared soon after the colostrum therapy (3rd paragraph, line 12-13).
Inoue does not explicitly disclose that the patients were administered human beta or alpha defensin. However, as evidenced by Armogida, colostrum contains a high concentration of HBD-2, HD-5 and HD-6 (abstract). Armogida discloses that human neutrophil-derived α-defensin 1 (HNP-1) and human β-defensin 2 (HBD-2) were present in the highest concentrations (median, 33.0 and 31.3 g/mL, respectively) and that HNP-1, HD-5, and HD-6 were present in 
Inoue does not teach the daily dosage of the defensin peptide.
‘600 teaches the use of beta defensin for treatment of diseases such as inflammatory bowel diseases (abstract) and further that the peptides include human beta defensin 1 (hBD1; see SEQ ID NO: 1), human beta defensin 2 (hBD2; see SEQ ID NO: 2), human beta defensin 3 (hBD3; see SEQ ID NO:3), human beta defensin 4 (hBD4; see SEQ ID NO:4) [0026]. ‘600 further teaches that mammal beta defensin is administered at a daily dosage of from about 0.001 mg/kg body weight to about 10 mg/kg body weight, preferably from about 0.01 mg/kg body weight to about 10 mg/kg body weight (claim 2, 10 and [0053]). ‘600 teaches that the peptide had anti-inflammatory activity at the dosages [00108].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Inoue, Armogida and ‘600 and use the instant human defensin to treat GVHD because Inoue discloses that human colostrum was effective in treating GVHD and as evidenced by Armogida, colostrum contains high concentration of human defensin. In addition, ‘600 teaches that the human defensin peptide may be administered at the instant dosages and the peptide had anti-inflammatory activity. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using human defensin to treat and prevent GVHD at dosages disclosed by ‘600 because ‘600 teaches that the peptide helped in the induction of various chemokines and cytokines, chemotactic and apoptotic activities as well as play a role in wound healing, 
Regarding claim 35-38, Inoue teaches that colostrum was successful in treating GVHD (1st paragraph, line 1-10). In addition, Armogida discloses that colostrum contains high concentrations of HBD-2, HD-5 and HD-6 (abstract). One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using the HBD-2, HD-5 and HD-6 for the treatment of GVHD. Furthermore, ‘600 teaches that the peptides include human beta defensin 1 (hBD1; see SEQ ID NO: 1), human beta defensin 2 (hBD2; see SEQ ID NO: 2), human beta defensin 3 (hBD3; see SEQ ID NO: 3), human beta defensin 4 (hBD4; see SEQ ID NO: 4) [0026] which are identical to the instant sequences.
Regarding claim 40, Inoue teaches that colostrum was successful in treating GVHD (1st paragraph, line 1-10). In addition, Armogida discloses that colostrum contains high concentrations of HBD-2, HD-5 and HD-6 (abstract). A skilled artisan would therefore be motivated and would have had a reasonable expectation of success in using the HBD-2, HD-5 and HD-6 for the treatment of GVHD. Inoue further teaches that the colostrum was administered after symptoms of gut GVHD (3rd paragraph, line 6-10).
Regarding claim 41, Inoue discloses that colostrum was administered orally at 20 ml/day for 5 consecutive days and gut GVHD disappeared soon after the colostrum therapy as shown in Figure 1 (page 402, right column, 2nd paragraph, line 12-15).
Regarding claim 44, Inoue discloses that colostrum and low-dose etoposide (VP16) as a systemic immunosuppressive agent was administered (page 402, right column, 2nd paragraph, line 9-10).
rd paragraph, line 10-13). This reads on once per day.
Regarding claim 47 and 48, Inoue teaches that the colostrum, which as evidenced by Armogida comprises high concentration of defensin, was administered orally at a dose of 20 ml/day for 5 consecutive days (3rd paragraph, line 10-13).
Regarding claim 54, ‘600 teaches that the defensin is formulated as pills, capsules, granules, tablets (coated or uncoated) [0054] and is by oral administration (abstract).

Claims 34-38, 40-44, 46-48, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages 402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 in view of EP2399600A1 (hereinafter “the ‘600 publication”) and US 2008/0194481A1 (hereinafter “the ‘481 publication”).
The teachings of Inoue, Armogida and ‘600 are disclosed above and incorporated herein by reference.
The references do not teach the defensin comprising one additional moiety.
‘481 teaches albumin fusion protein comprising a therapeutic protein [0055] such as beta defensin-2 [0062]. ‘481 teaches that the fusion proteins are more stable and therefore are administered less frequently thereby decreasing potential side-effects to the patient [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inoue and ‘600 and prepare a method 
Regarding claims 42 and 43, ‘481 teaches albumin fusion protein comprising a therapeutic protein [0055] such as beta defensin-2 [0062].


Claims 34-41, 44, 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages 402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 in view of EP2399600A1 (hereinafter “the ‘600 publication”), Hayase et al. in (J Exp Med (2017) 214 (12): 3507–3518) IDS- 08/12/2020 and US 2011/0200610A1 (hereinafter “the ‘610 publication”).

The teachings of Inoue, Armogida and ‘600 are disclosed above and incorporated herein by reference.
The reference to not teach administration of defensin via intrapulmonary, intratracheal or intranasal administration is by an inhaler, nebulizer, or vaporizer.
Hayase discloses disorders such as GVHD disrupt Paneth cell functions, resulting in unfavorably altered intestinal microbiota (dysbiosis) (abstract). Therefore, Hayase discloses that 
With regards to the administration, ‘610 teaches a method of treatment comprising administering a composition comprising colostrum [0027-0030]. ‘610 further discloses that the composition may be formulated for administration orally, by inhalation as an aerosol, or by parenteral, intravaginal, intranasal, mucosal, sublingual, topical, or rectal administration, or any combination thereof [0042] and for treatment of disorders including graft versus host disease (GVHD), or to prevent allograft rejection [0353, 0515, 0587, 0882].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Inoue, Armogida , ‘610 and Hayase and prepare a method of treating GVHD that by administration of alpha or beta defensin because Hayase discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using the defensin peptides of Hayase using the administration route of ‘610 to treat GVHD because ‘610 disclosed that colostrum (which is high in defensin) was successful in treating GVHD.
Regarding claim 39, Hayase discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD (page 3512, right column, line 7-36). Even though Hayase does 
Regarding claim 49, ‘610 discloses that the composition may be formulated for administration orally, by inhalation as an aerosol, or by parenteral, intravaginal, intranasal, mucosal, sublingual, topical, or rectal administration, or any combination thereof [0042].
Regarding claim 50, Hayase discloses that survival after SCT was modest with Crp4 (page 3513, left column, 2nd paragraph, line 3-5).
Regarding claim 51, ‘610 discloses that the composition may be applicable in the treatment of condition including scleroderma [0354, 0410, 0430, 0587, and 0588].
Regarding claim 52 and 53, Hayase discloses disorders such as GVHD disrupt Paneth cell functions, resulting in unfavorably altered intestinal microbiota (dysbiosis) (abstract). Hayase further discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD (page 3512, right column, and line 7-36). Hayase discloses that administration of Crp4 significantly ameliorated GVHD-mediated dysbiosis (Fig. 3 B) and restored microbiome diversity (Fig. 3 C), significantly inhibited the GVHD-associated outgrowth of Bacteroides at genus level and significantly mitigated weight loss and clinical GVHD scores on day 21 after SCT (Fig. 3, I and J). 

Response to Arguments
Applicant’s arguments, see applicant arguments, filed 10/21/2021, with respect to the rejection(s) of claim(s) 34-44, and 46-53 under 35 U.S.C. 102 and 103 have been fully EP 2399600A1.

Conclusion
Due to the new grounds of rejection, this action is made Non-final.
Claims 34-44, 46-54 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615